—In a proceeding, inter alia, pursuant to CPLR 7503 for a temporary stay of arbitration of an underinsured motorist claim, the petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Dunne, J.), dated October 31, 1996, as denied that branch of the petition which was for a temporary stay of arbitration.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in denying that branch of the petition which was for a temporary stay of arbitration. The record indicates that the petitioner-insurance carrier had ample time to seek discovery of the respondent-insured as provided for in the underlying insurance policy, but that it unjustifiably failed to do so in that time (see, Matter of Allstate Ins. Co. v Urena, 208 AD2d 623; Matter of Allstate Ins. Co. v Nebedum, 208 AD2d 624; cf., Matter of Metropolitan Prop. & Cas. Ins. Co. v Keeney, 241 AD2d 455; Matter of MVAIC [Lucash], 16 AD2d 975, 976). Mangano, P. J., Copertino, Joy and Florio, JJ., concur.